FILED
                            NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEFF MICHAEL WELCH,                              No. 12-15948

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02164-NVW-
                                                 LOA
  v.

CHARLES L. RYAN, Director of Arizona             MEMORANDUM*
Department of Corrections; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Arizona state prisoner Jeff Michael Welch appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that Arizona

Revised Statutes § 31-201.01(L) violates his due process rights. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Welch’s claims against Arizona

Attorney General Thomas Horne because Horne is entitled to Eleventh

Amendment sovereign immunity, and Welch did not allege that Horne waived that

immunity or consented to be sued in federal court. See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). To the extent that Welch has

sued Horne in his individual capacity, the district court properly determined that

Welch failed to allege an affirmative link between individual actions by Horne and

any alleged injury to Welch. See Rizzo v. Goode, 423 U.S. 362, 371 (1976).

      The district court properly dismissed Welch’s claim for injunctive or

declaratory relief because Welch failed to allege any constitutional violation by

Horne.

      Welch’s motion for a favorable ruling, filed on September 28, 2012, and

request for an injunction, filed on December 3, 2012, are denied.

      AFFIRMED.




                                          2                                    12-15948